Exhibit 10.1 THIS LEASE made this 15st day of March 2011. BETWEEN; Great Plains Oil & Exploration, of 1 Enfield Street, Cincinnati, OH (hereinafter called "Landlord") AND Clean Power Concepts Inc., of the City of Regina, in the Province of Saskatchewan (hereinafter called "Tenant") LEASE WHEREAS Landlord is the owner of certain real property located in Section 28, Township 28 North, Range 56 East, P.M.M., Roosevelt County, Montana, together with the improvements, tenements, hereditaments, and appurtenances thereon and thereto and as more particularly described in, but not limited by, Schedules and attached hereto (collectively the "Mill"). AND WHEREAS Tenant wishes to lease a portion of the lands and improvements (hereinafter referred to as "the Premises") more particularly described and shown on the plan attached hereto as Schedule "C." NOW THEREFORE THIS AGREEMENT WITNESSETH that for and in consideration of the mutual covenants contained herein, the parties agree as follows: 1.
